Giegerich, J.
A motion to open the default of the defendant was made herein “ upon the proceedings and pleadings herein and the annexed affidavit of the defendant and, such motion being denied, the defendant brings this appeal. The record filed upon the appeal contains no pleadings,, and there is nothing to show whether they were oral or written. Whether or not the plaintiff fails to state facts sufficient to constitute a cause of action, or sets up a cause of action that should have been brought in a different form, as claimed by the appellant, it is impossible to determine. This court has repeatedly called the attention of counsel to the fact that it is their duty to see that the returns filed upon appeals are complete when they are brought on for argument. If, after filing, an examination shows them to be imperfect, upon motion they may be returned for correction and resettlement. The court would be saved valuable time and the cry of the “ Law’s delay ” be less well founded, if the admonition of the court in this respect were heeded by attorneys practicing therein. The failure of the court heretofore to dismiss appeals, when the record comes up in such an imperfect and incomplete manner, is due to a desire to save the rights of innocent parties, but this forbearance must necessarily cease in view of the rapidly accumulating business of this court.
The record is returned to the files of the lower court for correction.
Hendriok and Ford, JJ., concur.
Record returned to files of lower court for correction.